                                                                                                     - i


                                                                 USDCSDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATEF-IL-
                                                                         ED-...
                                                                            :i-+/1,
                                                                                  .,...,...,
                                                                                      ~_._,2,0_,...~


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                        Civ. No.1:00-CV-07825-RMB

               Plaintiff,

                       v.

MICHAEL ANDREW PETRESCU-COMNENE, :

               Defendant.


  [PROPOSED] ORDER DIRECTING THE TURNOVER OF FUNDS DEPOSITED IN
   THE COURT'S REGISTRY TO THE SEC TO REMIT TO THE UNITED STATES
                             TREASURY

       Upon consideration of Plaintiffs, Securities and Exchange Commission ("SEC" or

"Commission"), Motion for an Order Directing the Turnover of Funds Deposited in the Court' s

Registry to the SEC to Remit to the United States Treasury and all responses thereto,

       IT IS HEREBY ORDERED that Plaintiffs Motion (Dkt No.          JK          )is GRANTED;
       IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to pay all

funds presently being held in the Registry in connection with the above captioned action, together

with all interest accrued thereon, by check payable to the "United States Securities and Exchange

Commission" and mail or deliver the check(s) to the following address: Enterprise Services Center,

Accounts Receivable Branch, 6500 South MacArthur Boulevard, Oklahoma City, Oklahoma 73169.




                                              - 1-
        IT IS FURTHER ORDERED that upon receipt of such funds the Commission shall remit the

funds to the United States Treasury.

        SO ORDERED.



                                                       ~Kcs
                                           UNITED STATES DISTRICT JUDGE

Date:      ;;,~ Q.~ , 2020




                                            -2-
